Exhibit 10.1

KENNEDY-WILSON HOLDINGS, INC.

AMENDED AND RESTATED

2009 EQUITY PARTICIPATION PLAN

Kennedy-Wilson Holdings, Inc., a Delaware corporation, has adopted this
Kennedy-Wilson Holdings, Inc. Amended and Restated 2009 Equity Participation
Plan (the “Plan”), effective as of the Effective Date (as defined in Article III
of the Plan). This Plan amends and restates in its entirety the Kennedy-Wilson
Holdings, Inc. 2009 Equity Participation Plan (the “Prior Plan”).

ARTICLE I

PURPOSE

The purpose of this Plan is to assist the Company in attracting, retaining and
providing incentives to key management employees and non-employee directors of,
and non-employee consultants to, the Company and its Affiliates, and to align
the interests of such employees, non-employee directors and non-employee
consultants with those of the Company’s stockholders. Accordingly, the Plan
provides for the granting of Distribution Equivalent Rights, Incentive Stock
Options, Non-Qualified Stock Options, Performance Share Awards, Performance Unit
Awards, Restricted Stock Awards, Restricted Stock Unit Awards, Stock
Appreciation Rights, Tandem Stock Appreciation Rights, Unrestricted Stock Awards
or any combination of the foregoing, as may be best suited to the circumstances
of the particular Employee, Director or Consultant, as provided herein.

ARTICLE II

DEFINITIONS

The following definitions shall be applicable throughout the Plan unless the
context otherwise requires:

“Affiliate” shall mean any corporation which, with respect to the Company, is a
“subsidiary corporation” within the meaning of Section 424(f) of the Code.

“Award” shall mean, individually or collectively, a grant or sale pursuant to
the Plan of any Distribution Equivalent Right, Option, Performance Share Award,
Performance Unit Award, Restricted Stock Award, Restricted Stock Unit Award,
Stock Appreciation Right or Unrestricted Stock Award.

“Award Agreement” shall mean a written agreement between the Company and the
Holder setting forth the terms and conditions of the Award.

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean (i) if the Holder is a party to an employment or similar
agreement with the Company or an Affiliate which agreement defines “Cause” (or a
similar term) therein, “Cause” shall have the same meaning as provided for in
such agreement, or (ii) for a Holder



--------------------------------------------------------------------------------

who is not a party to such an agreement, “Cause” shall mean termination by the
Company or an Affiliate of the employment (or other service relationship) of the
Holder by reason of the Holder’s (A) intentional failure to perform reasonably
assigned duties, (B) dishonesty or willful misconduct in the performance of the
Holder’s duties, (C) involvement in a transaction which is materially adverse to
the Company or an Affiliate, (D) breach of fiduciary duty involving personal
profit, (E) willful violation of any law, rule, regulation or court order (other
than misdemeanor traffic violations and misdemeanors not involving misuse or
misappropriation of money or property), (F) commission of an act of fraud or
intentional misappropriation or conversion of any asset or opportunity of the
Company or an Affiliate, or (G) material breach of any provision of the Plan or
the Holder’s Award Agreement or any other written agreement between the Holder
and the Company or an Affiliate, in each case as determined in good faith by the
Board, the determination of which shall be final, conclusive and binding on all
parties.

“Change of Control” shall mean (i) for a Holder who is a party to an employment
or consulting agreement with the Company or an Affiliate which agreement defines
“Change of Control” (or a similar term) therein, “Change of Control” shall have
the same meaning as provided for in such agreement, or (ii) for a Holder who is
not a party to such an agreement, “Change of Control” shall mean the
satisfaction of any one or more of the following conditions (and the “Change of
Control” shall be deemed to have occurred as of the first day that any one or
more of the following conditions have been satisfied):

(a) Any person (as such term is used in paragraphs 13(d) and 14(d)(2) of the
Exchange Act, hereinafter in this definition, “Person”), other than the Company
or an Affiliate or an employee benefit plan of the Company or an Affiliate,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities;

(b) The closing of a merger, consolidation or other business combination (a
“Business Combination”) other than any Business Combination in which holders of
the Common Stock immediately prior to the Business Combination (I) own more than
fifty percent (50%) of the total voting power of the corporation resulting from
such Business Combination (or the direct or indirect parent corporation of such
surviving corporation), and (II) have substantially the same proportionate
ownership of common stock of the surviving corporation immediately after the
Business Combination as immediately before;

(c) The closing of an agreement for the sale or disposition of all or
substantially all of the Company’s assets to any entity that is not an
Affiliate;

(d) The approval by the holders of shares of Common Stock of a plan of complete
liquidation of the Company other than a liquidation of the Company into any
subsidiary or a liquidation a result of which persons who were stockholders of
the Company immediately prior to such liquidation have substantially the same
proportionate ownership of shares of common stock of the surviving corporation
immediately after such liquidation as immediately before; or

 

2



--------------------------------------------------------------------------------

(e) Within any twenty-four (24) month period, the Incumbent Directors shall
cease to constitute at least a majority of the Board or the board of directors
of any successor to the Company; provided, however, that any director elected to
the Board, or nominated for election, by a majority of the Incumbent Directors
then still in office, shall be deemed to be an Incumbent Director for purposes
of this paragraph (e), but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of an individual, entity or “group” other than the Board (including, but
not limited to, any such assumption that results from paragraph (a), (b), (c),
or (d) of this definition).

In addition, if a “Change of Control” constitutes a payment event with respect
to any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in paragraph (a),
(b), (c), (d) or (e) of this definition with respect to such Award must also
constitute a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Section 409A of the Code.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to
occur if the Company files for bankruptcy, liquidation or reorganization under
the United States Bankruptcy Code.

“Code” shall mean the Internal Revenue Code of 1986, as amended, any successor
statute thereto and any regulations issued from time to time thereunder.

“Committee” shall mean a committee comprised of not less than three (3) members
of the Board who are selected by the Board as provided in Section 4.1.

“Common Stock” shall mean the common stock, par value $.0001 per share, of the
Company.

“Company” shall mean Kennedy-Wilson Holdings, Inc., a Delaware corporation, and
any successor thereto.

“Consultant” shall mean any individual, non-Employee advisor to the Company or
an Affiliate who or which has contracted directly with the Company or an
Affiliate to render bona fide consulting or advisory services thereto.

“Director” shall mean a member of the Board or a member of the board of
directors of an Affiliate, in either case, who is not an Employee.

“Distribution Equivalent Right” shall mean an Award granted under Article XIII
of the Plan which entitles the Holder to receive bookkeeping credits, cash
payments and/or Common Stock distributions equal in amount to the distributions
that would have been made to the Holder had the Holder held a specified number
of shares of Common Stock during the period the Holder held the Distribution
Equivalent Right.

 

3



--------------------------------------------------------------------------------

“Distribution Equivalent Right Award Agreement” shall mean a written agreement
between the Company and a Holder with respect to a Distribution Equivalent Right
Award.

“Effective Date” shall have the meaning set forth in Article III of the Plan.

“Employee” shall mean any employee, including officers, of the Company or an
Affiliate.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean, as determined consistent with the applicable
requirements of Sections 409A and 422 of the Code, as of any specified date,
(i) the closing sales price of the Common Stock for such date (or, in the event
that the Common Stock is not traded on such date, on the immediately preceding
trading date) on the principal U.S. national securities exchange on which the
Common Stock is listed and traded on such date, or, if there is no such sale on
that date, then on the last preceding date on which such a sale was reported;
(ii) if the Common Stock is not listed on any U.S. national securities exchange
but is quoted in an inter-dealer quotation system on a last sale basis, the
final ask price of the Common Stock reported on the inter-dealer quotation
system for such date, or, if there is no such sale on such date, then on the
last preceding date on which a sale was reported; or (iii) if the Common Stock
is neither listed on a U.S. national securities exchange nor quoted on an
inter-dealer quotation system on a last sale basis, the amount determined by the
Committee to be the fair market value of the Common Stock as determined by the
Committee in its sole discretion. If the Common Stock is not quoted or listed as
set forth above, Fair Market Value shall be determined by the Committee in good
faith by any fair and reasonable means (which means, with respect to a
particular Award grant, may be set forth with greater specificity in the
applicable Award Agreement). The Fair Market Value of property other than Common
Stock shall be determined by the Committee in good faith by any fair and
reasonable means, and consistent with the applicable requirements of Sections
409A and 422 of the Code.

“Family Member” shall mean any child, stepchild, grandchild, parent, stepparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the Holder’s household (other than a tenant or
employee of the Holder), a trust in which such persons have more than fifty
percent (50%) of the beneficial interest, a foundation in which such persons (or
the Holder) control the management of assets, and any other entity in which such
persons (or the Holder) own more than fifty percent (50%) of the voting
interests.

“Holder” shall mean an Employee, Director or Consultant who has been granted an
Award or any such individual’s beneficiary, estate or representative, to the
extent applicable.

“Incentive Stock Option” shall mean an Option which is intended by the Committee
to constitute an “incentive stock option” under Section 422 of the Code.

“Incumbent Director” shall mean, with respect to any period of time specified
under the Plan for purposes of determining whether or not a Change of Control
has occurred, the individuals who were members of the Board at the beginning of
such period.

 

4



--------------------------------------------------------------------------------

“Non-Qualified Stock Option” shall mean an Option which is not an Incentive
Stock Option.

“Option” shall mean an Award granted under Article VII of the Plan of an option
to purchase shares of Common Stock, and includes both Incentive Stock Options
and Non-Qualified Stock Options.

“Option Agreement” shall mean a written agreement between the Company and a
Holder with respect to an Option.

“Performance Criteria” shall mean the criteria that the Committee selects for
purposes of establishing the Performance Goal(s) for a Holder for a Performance
Period.

“Performance Goals” shall mean, for a Performance Period, the written goal or
goals established by the Committee for the Performance Period based upon the
Performance Criteria.

“Performance Period” shall mean one or more periods of time, which may be of
varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals or other business objectives shall
be measured for purposes of determining a Holder’s right to, and the payment of,
a Qualified Performance-Based Award.

“Performance Share Award” shall mean an Award granted under Article XII of the
Plan under which, upon the satisfaction of predetermined individual and/or
Company (and/or Affiliate) performance goals and/or objectives, shares of Common
Stock are paid to the Holder.

“Performance Share Award Agreement” shall mean a written agreement between the
Company and a Holder with respect to a Performance Share Award.

“Performance Unit” shall mean a Unit awarded to a Holder pursuant to a
Performance Unit Award.

“Performance Unit Award” shall mean an Award granted under Article XI of the
Plan under which, upon the satisfaction of predetermined individual and/or
Company (and/or Affiliate) performance goals and/or objectives, a cash payment
shall be made to the Holder, based on the number of Units awarded to the Holder.

“Performance Unit Award Agreement” shall mean a written agreement between the
Company and a Holder with respect to a Performance Unit Award.

“Plan” shall mean this Kennedy-Wilson Holdings, Inc. Amended and Restated 2009
Equity Participation Plan, as amended from time to time.

“Qualified Performance-Based Award” shall mean Awards intended to qualify as
“performance-based” compensation under Section 162(m) of the Code.

 

5



--------------------------------------------------------------------------------

“Restricted Stock Award” shall mean an Award granted under Article VIII of the
Plan of shares of Common Stock, the transferability of which by the Holder shall
be subject to Restrictions.

“Restricted Stock Award Agreement” shall mean a written agreement between the
Company and a Holder with respect to a Restricted Stock Award.

“Restricted Stock Unit” shall mean a Unit awarded to a Holder pursuant to a
Restricted Stock Unit Award.

“Restricted Stock Unit Award” shall mean an Award granted under Article X of the
Plan under which, upon the satisfaction of predetermined individual
service-related vesting requirements, a payment in cash or shares of Common
Stock shall be made to the Holder, based on the number of Units awarded to the
Holder.

“Restricted Stock Unit Award Agreement” shall mean a written agreement between
the Company and a Holder with respect to a Restricted Stock Unit Award.

“Restriction Period” shall mean the period of time for which shares of Common
Stock subject to a Restricted Stock Award shall be subject to Restrictions, as
set forth in the applicable Restricted Stock Award Agreement.

“Restrictions” shall mean forfeiture, transfer and/or other restrictions
applicable to shares of Common Stock awarded to an Employee, Director or
Consultant under the Plan pursuant to a Restricted Stock Award and set forth in
a Restricted Stock Award Agreement.

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act, as such may be amended from time to time, and
any successor rule, regulation or statute fulfilling the same or a substantially
similar function.

“Stock Appreciation Right” shall mean an Award granted under Article XIV of the
Plan of a right, granted alone or in connection with a related Option, to
receive a payment on the date of exercise.

“Stock Appreciation Right Award Agreement” shall mean a written agreement
between the Company and a Holder with respect to a Stock Appreciation Right.

“Tandem Stock Appreciation Right” shall mean a Stock Appreciation Right granted
in connection with a related Option, the exercise of which shall result in
termination of the otherwise entitlement to purchase some or all of the shares
of Common Stock under the related Option, all as set forth in Section 14.2.

“Ten Percent Stockholder” shall mean an Employee who, at the time an Incentive
Stock Option is granted to him or her, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of any parent corporation or subsidiary corporation thereof (both as
defined in Section 424 of the Code), within the meaning of Section 422(b)(6) of
the Code.

 

6



--------------------------------------------------------------------------------

“Total and Permanent Disability” shall mean the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months, all as described in Section 22(e)(3) of the Code.

“Units” shall mean bookkeeping units, each of which represents such monetary
amount as shall be designated by the Committee in each Performance Unit Award
Agreement, or represents one (1) share of Common Stock for purposes of each
Restricted Stock Unit Award.

“Unrestricted Stock Award” shall mean an Award granted under Article IX of the
Plan of shares of Common Stock which are not subject to Restrictions.

“Unrestricted Stock Award Agreement” shall mean a written agreement between the
Company and a Holder with respect to an Unrestricted Stock Award.

ARTICLE III

EFFECTIVE DATE OF PLAN

The Plan shall be effective as of the date on which the Plan is adopted by the
Board, subject to approval by the Company’s stockholders (the “Effective Date”).
The Plan will be submitted for the approval of the Company’s stockholders within
twelve (12) months after the date of the Board’s initial adoption of the Plan.

ARTICLE IV

ADMINISTRATION

Section 4.1 Composition of Committee. The Plan shall be administered by the
Committee, which shall be appointed by the Board. The Committee shall consist
solely of three (3) or more Directors who are each (i) “outside directors”
within the meaning of Section 162(m) of the Code (“Outside Directors”),
(ii) “non-employee directors” within the meaning of Rule 16b-3 and
(iii) “independent” for purposes of any applicable listing requirements
(“Non-Employee Directors”); provided, however, that the Board or the Committee
may delegate to a committee of one or more members of the Board who are not
(x) Outside Directors, the authority to grant Awards to eligible persons who are
not (A) then “covered employees” within the meaning of Section 162(m) of the
Code and are not expected to be “covered employees” at the time of recognition
of income resulting from such Award, or (B) persons with respect to whom the
Company wishes to comply with the requirements of Section 162(m) of the Code,
and/or (y) Non-Employee Directors, the authority to grant Awards to eligible
persons who are not then subject to the requirements of Section 16 of the
Exchange Act. Notwithstanding the foregoing, the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan with respect to all Awards granted to Directors and for purposes of
such Awards the term “Committee” as used in this Plan shall be deemed to refer
to the Board. If a member of the Committee shall be eligible to receive an Award
under the Plan, such Committee member shall have no authority hereunder with
respect to his or her own Award. In addition, to the extent not inconsistent
with applicable law, including Section 162(m) of the Code, or the rules and
regulations of the principal U.S. national securities exchange on which the
Common Stock is traded), the Committee may delegate to one or more executive
officers or a

 

7



--------------------------------------------------------------------------------

committee of executive officers the right to grant Awards to Employees who are
not directors or executive officers of the Company and the authority to take
action on behalf of the Committee pursuant to the Plan to cancel or suspend
Awards to Employees who are not directors or executive officers of the Company.

Section 4.2 Powers. Subject to the provisions of the Plan, the Committee shall
have the sole authority, in its discretion, to make all determinations under the
Plan, including but not limited to determining which Employees, Directors or
Consultants shall receive an Award, the time or times when an Award shall be
made (the date of grant of an Award shall be the date on which the Award is
awarded by the Committee), what type of Award shall be granted, the term of an
Award, the date or dates on which an Award vests (including any acceleration of
vesting), the form of any payment to be made pursuant to an Award, the terms and
conditions of an Award (including the forfeiture of the Award (and/or any
financial gain) if the Holder of the Award violates any applicable restrictive
covenant thereof), the Restrictions under a Restricted Stock Award and the
number of shares of Common Stock which may be issued under an Award, all as
applicable. In making such determinations the Committee may take into account
the nature of the services rendered by the respective Employees, Directors and
Consultants, their present and potential contribution to the Company’s (or the
Affiliate’s) success and such other factors as the Committee in its discretion
shall deem relevant.

Section 4.3 Additional Powers. The Committee shall have such additional powers
as are delegated to it under the other provisions of the Plan. Subject to the
express provisions of the Plan, the Committee is authorized to construe the Plan
and the respective Award Agreements executed hereunder, to prescribe such rules
and regulations relating to the Plan as it may deem advisable to carry out the
intent of the Plan, and to determine the terms, restrictions and provisions of
each Award, including such terms, restrictions and provisions as shall be
requisite in the judgment of the Committee to cause designated Options to
qualify as Incentive Stock Options, and to make all other determinations
necessary or advisable for administering the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in any Award
Agreement in the manner and to the extent it shall deem expedient to carry it
into effect. The determinations of the Committee on the matters referred to in
this Article IV shall be conclusive and binding on the Company and all Holders.

Section 4.4 Committee Action. In the absence of specific rules to the contrary,
action by the Committee shall require the consent of a majority of the members
of the Committee, expressed either orally at a meeting of the Committee or in
writing in the absence of a meeting. No member of the Committee shall have any
liability for any good faith action, inaction or determination in connection
with the Plan.

ARTICLE V

STOCK SUBJECT TO PLAN AND LIMITATIONS THEREON

Section 5.1 Stock Grant and Award Limits. The Committee may from time to time
grant Awards to one or more Employees, Directors and/or Consultants determined
by it to be eligible for participation in the Plan in accordance with the
provisions of Article VI. Subject to Article XV, the aggregate number of shares
of Common Stock that may be issued under the Plan shall not exceed Five Million
Six Hundred Forty-Five Thousand (5,645,000) shares. Notwithstanding any
provision in the Plan to the contrary, the maximum aggregate number of shares of
Common

 

8



--------------------------------------------------------------------------------

Stock with respect to one more Awards that may be granted to any one Employee
during any calendar year shall be Two Million (2,000,000) shares (subject to
adjustment in the same manner as provided in Article XV with respect to shares
of Common Stock subject to Awards then outstanding). The limitation set forth in
the preceding sentence shall be applied in a manner which shall permit
compensation generated in connection with such Awards to constitute
“performance-based” compensation for purposes of Section 162(m) of the Code,
including, but not limited to, counting against such maximum number of shares,
to the extent required under Section 162(m) of the Code, any shares subject to
Options or Stock Appreciation Rights that are canceled or repriced.

Section 5.2 Stock Offered. The stock to be offered pursuant to the grant of an
Award may be authorized but unissued Common Stock, Common Stock purchased on the
open market or Common Stock previously issued and outstanding and reacquired by
the Company.

ARTICLE VI

ELIGIBILITY FOR AWARDS; TERMINATION OF

EMPLOYMENT, DIRECTOR STATUS OR CONSULTANT STATUS

Section 6.1 Eligibility. Awards made under the Plan may be granted solely to
persons or entities who, at the time of grant, are Employees, Directors or
Consultants. An Award may be granted on more than one occasion to the same
Employee, Director or Consultant, and, subject to the limitations set forth in
the Plan, such Award may include, a Non-Qualified Stock Option, a Restricted
Stock Award, an Unrestricted Stock Award, a Restricted Stock Unit Award, a
Distribution Equivalent Right Award, a Performance Stock Award, a Performance
Unit Award, a Stock Appreciation Right, a Tandem Stock Appreciation Right, any
combination thereof or, solely for Employees, an Incentive Stock Option.

Section 6.2 Termination of Employment or Director Status. Except to the extent
inconsistent with the terms of the applicable Award Agreement (in which case the
terms of the applicable Award Agreement shall control), and/or the terms of the
Holder’s employment agreement with the Company or an Affiliate (in which case
the terms of the applicable employment agreement shall control), the following
terms and conditions shall apply with respect to the termination of a Holder’s
employment with, or status as a Director of, the Company or an Affiliate, as
applicable, for any reason, including, without limitation, Total and Permanent
Disability or death:

(a) The Holder’s rights, if any, to exercise any then exercisable Non-Qualified
Stock Options and/or Stock Appreciation Rights shall terminate:

(1) If such termination is for a reason other than the Holder’s Total and
Permanent Disability or death, ninety (90) days after the date of such
termination of employment or after the date of such termination of Director
status;

(2) If such termination is on account of the Holder’s Total and Permanent
Disability, one (1) year after the date of such termination of employment or
Director status; or

 

9



--------------------------------------------------------------------------------

(3) If such termination is on account of the Holder’s death, one (1) year after
the date of the Holder’s death.

Upon such applicable date the Holder (and such Holder’s estate, designated
beneficiary or other legal representative) shall forfeit any rights or interests
in or with respect to any such Non-Qualified Stock Options and Stock
Appreciation Rights.

(b) The Holder’s rights, if any, to exercise any then exercisable Incentive
Stock Option shall terminate:

(1) If such termination is for a reason other than the Holder’s Total and
Permanent Disability or death, three (3) months after the date of such
termination of employment;

(2) If such termination is on account of the Holder’s Total and Permanent
Disability, one (1) year after the date of such termination of employment; or

(3) If such termination is on account of the Holder’s death, one (1) year after
the date of the Holder’s death.

Upon such applicable date the Holder (and such Holder’s estate, designated
beneficiary or other legal representative) shall forfeit any rights or interests
in or with respect to any such Incentive Stock Options.

(c) If a Holder’s employment with, or status as a Director of, the Company or an
Affiliate, as applicable, terminates for any reason prior to the actual or
deemed satisfaction and/or lapse of the Restrictions, vesting requirements,
terms and conditions applicable to a Restricted Stock Award and/or Restricted
Stock Unit Award, such Restricted Stock and/or Restricted Stock Units shall
immediately be canceled, and the Holder (and such Holder’s estate, designated
beneficiary or other legal representative) shall forfeit any rights or interests
in and with respect to any such Restricted Stock and/or Restricted Stock Units.
The immediately preceding sentence to the contrary notwithstanding, the
Committee, in its sole discretion, may determine, prior to or on the date of
such termination of employment or Director status, that all or a portion of any
such Holder’s Restricted Stock and/or Restricted Stock Units shall not be so
canceled and forfeited.

Section 6.3 Termination of Consultant Status. Except to the extent inconsistent
with the terms of the applicable Award Agreement, the following terms and
conditions shall apply with respect to the termination of a Holder’s status as a
Consultant, for any reason:

(a) The Holder’s rights, if any, to exercise any then exercisable Non-Qualified
Stock Options and/or Stock Appreciation Rights shall terminate:

(1) If such termination is for a reason other than the Holder’s death, ninety
(90) days after the date of such termination; or

 

10



--------------------------------------------------------------------------------

(2) If such termination is on account of the Holder’s death, one (1) year after
the date of the Holder’s death.

(b) If the status of a Holder as a Consultant terminates for any reason prior to
the actual or deemed satisfaction and/or lapse of the Restrictions, vesting
requirements, terms and conditions applicable to a Restricted Stock Award and/or
a Restricted Stock Unit Award, such Restricted Stock and/or Restricted Stock
Units shall immediately be canceled, and the Holder (and such Holder’s estate,
designated beneficiary or other legal representative) shall forfeit any rights
or interests in and with respect to any such Restricted Stock and/or Restricted
Stock Units. The immediately preceding sentence to the contrary notwithstanding,
the Committee, in its sole discretion, may determine, prior to or on the date of
such termination of such a Holder’s status as a Consultant, that all or a
portion of any such Holder’s Restricted Stock and/or Restricted Stock Units
shall not be so canceled and forfeited.

Section 6.4 Termination for Cause. Notwithstanding anything in this Article VI
or elsewhere in the Plan to the contrary, and unless a Holder’s Award Agreement
specifically provides otherwise, should a Holder’s employment, Director status
or engagement as a Consultant with or for the Company or an Affiliate be
terminated by the Company or Affiliate for Cause, all of such Holder’s then
outstanding Awards shall expire immediately and be forfeited in their entirety
upon such termination.

Section 6.5 Foreign Holders. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in countries other than the United
States in which the Company and its Affiliates operate or have Employees,
Directors or Consultants, or in order to comply with the requirements of any
foreign securities exchange, the Committee, in its sole discretion, shall have
the power and authority to: (i) determine which Affiliates shall be covered by
the Plan; (ii) determine which such Employees, Directors or Consultants outside
the United States are eligible to participate in the Plan; (iii) modify the
terms and conditions of any Award granted to such Employees, Directors or
Consultants outside the United States to comply with applicable foreign laws or
listing requirements of any such foreign securities exchange; (iv) establish
subplans and modify exercise procedures and other terms and procedures, to the
extent such actions may be necessary or advisable (any such subplans and/or
modifications shall be attached to the Plan as appendices); provided, however,
that no such subplans and/or modifications shall increase the share limitations
contained in Section 5.1; and (v) take any action, before or after an Award is
made, that it deems advisable to obtain approval or comply with any necessary
local governmental regulatory exemptions or approvals or listing requirements of
any such foreign securities exchange. Notwithstanding the foregoing, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Code, the Exchange Act, any securities law or governing
statute or any other applicable law.

ARTICLE VII

OPTIONS

Section 7.1 Option Period. The term of each Option shall be as specified in the
Option Agreement; provided, however, that except as set forth in Section 7.3, no
Option shall be exercisable after the expiration of ten (10) years from the date
of its grant.

 

11



--------------------------------------------------------------------------------

Section 7.2 Limitations on Exercise of Option. An Option shall be exercisable in
whole or in such installments and at such times as specified in the Option
Agreement.

Section 7.3 Special Limitations on Incentive Stock Options. To the extent that
the aggregate Fair Market Value (determined at the time the respective Incentive
Stock Option is granted) of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by an individual during any calendar
year under all plans of the Company and any parent corporation or subsidiary
corporation thereof (both as defined in Section 424 of the Code) which provide
for the grant of Incentive Stock Options exceeds One Hundred Thousand Dollars
($100,000) (or such other individual limit as may be in effect under the Code on
the date of grant), the portion of such Incentive Stock Options that exceeds
such threshold shall be treated as Non-Qualified Stock Options. The Committee
shall determine, in accordance with applicable provisions of the Code, Treasury
Regulations and other administrative pronouncements, which of a Holder’s
Options, which were intended by the Committee to be Incentive Stock Options when
granted to the Holder, will not constitute Incentive Stock Options because of
such limitation, and shall notify the Holder of such determination as soon as
practicable after such determination. No Incentive Stock Option shall be granted
to an Employee if, at the time the Option is granted, such Employee is a Ten
Percent Stockholder, unless (i) at the time such Incentive Stock Option is
granted the Option price is at least one hundred ten percent (110%) of the Fair
Market Value of the Common Stock subject to the Option, and (ii) such Incentive
Stock Option by its terms is not exercisable after the expiration of five
(5) years from the date of grant. No Incentive Stock Option shall be granted
more than ten (10) years from the date on which the Plan is approved by the
Company’s stockholders. The designation by the Committee of an Option as an
Incentive Stock Option shall not guarantee the Holder that the Option will
satisfy the applicable requirements for “incentive stock option” status under
Section 422 of the Code.

Section 7.4 Option Agreement. Each Option shall be evidenced by an Option
Agreement in such form and containing such provisions not inconsistent with the
provisions of the Plan as the Committee from time to time shall approve,
including, but not limited to, provisions intended to qualify an Option as an
Incentive Stock Option. An Option Agreement may provide for the payment of the
Option price, in whole or in part, by the delivery of a number of shares of
Common Stock (plus cash if necessary) that have been owned by the Holder for at
least six (6) months and having a Fair Market Value equal to such Option price,
or such other forms or methods as the Committee may determine from time to time
(including, with the consent of the Committee, by withholding shares of Common
Stock otherwise issuable in connection with the exercise of the Option), in each
case, subject to such rules and regulations as may be adopted by the Committee.
Each Option Agreement shall, solely to the extent inconsistent with the
provisions of Sections 6.2 and 6.3, as applicable, specify the effect of
termination of employment, Director status or Consultant status on the
exercisability of the Option. Moreover, without limiting the generality of the
foregoing, an Option Agreement may provide for a “cashless exercise” of the
Option by establishing procedures whereby the Holder, by a properly-executed
written notice, directs (i) an immediate market sale or margin loan respecting
all or a part of the shares of Common Stock to which he is entitled upon
exercise pursuant to an extension of credit by the Company to the Holder of the
Option price, subject to Section 17.3 of the Plan, (ii) the delivery of the
shares of Common Stock from the Company directly to a brokerage firm and
(iii) the delivery of the Option price from sale or margin loan proceeds from
the brokerage firm directly to the Company. Each Option Agreement shall, solely
to the extent inconsistent with the provisions of Sections 6.2 and 6.3, as
applicable, specify the effect of the

 

12



--------------------------------------------------------------------------------

termination of the Holder’s employment, Director status or Consultant status on
the exercisability of the Option. An Option Agreement may also include
provisions relating to (i) subject to the provisions hereof, accelerated vesting
of Options, including but not limited to upon the occurrence of a Change of
Control, (ii) tax matters (including provisions covering any applicable Employee
wage withholding requirements) and (iii) any other matters not inconsistent with
the terms and provisions of the Plan that the Committee shall in its sole
discretion determine. The terms and conditions of the respective Option
Agreements need not be identical.

Section 7.5 Option Price and Payment. The price at which a share of Common Stock
may be purchased upon exercise of an Option shall be determined by the
Committee; provided, however, that such Option price (i) shall not be less than
the Fair Market Value of a share of Common Stock on the date such Option is
granted, and (ii) shall be subject to adjustment as provided in Article XV. The
Option or portion thereof may be exercised by delivery of an irrevocable notice
of exercise to the Company. The Option price for the Option or portion thereof
shall be paid in full in the manner prescribed by the Committee as set forth in
the Plan and the applicable Option Agreement. Separate stock certificates may be
issued by the Company for those shares of Common Stock acquired pursuant to the
exercise of an Incentive Stock Option and for those shares of Common Stock
acquired pursuant to the exercise of a Non-Qualified Stock Option.

Section 7.6 Stockholder Rights and Privileges. The Holder of an Option shall be
entitled to all the privileges and rights of a stockholder of the Company solely
with respect to such shares of Common Stock as have been purchased under the
Option and for which certificates of stock have been registered in the Holder’s
name.

Section 7.7 Options and Rights in Substitution for Stock Options Granted by
Other Corporations. Options may be granted under the Plan from time to time in
substitution for stock options held by individuals employed by entities who
become Employees as a result of a merger or consolidation of the employing
entity with the Company or any Affiliate, or the acquisition by the Company or
an Affiliate of the assets of the employing entity, or the acquisition by the
Company or an Affiliate of stock of the employing entity with the result that
such employing entity becomes an Affiliate.

Section 7.8 Prohibition Against Repricing. Except to the extent (i) approved in
advance by holders of a majority of the shares of the Company entitled to vote
generally in the election of directors, or (ii) as a result of any Change of
Control or any adjustment as provided in Article XV, the Committee shall not
have the power or authority to reduce, whether through amendment or otherwise,
the exercise price of any outstanding Option or Stock Appreciation right, or to
grant any new Award or make any payment of cash in substitution for or upon the
cancellation of Options and/or Stock Appreciation Rights previously granted.

ARTICLE VIII

RESTRICTED STOCK AWARDS

Section 8.1 Restriction Period to be Established by Committee. At the time a
Restricted Stock Award is made, the Committee shall establish the Restriction
Period applicable to such Award. Each Restricted Stock Award may have a
different Restriction Period, in the discretion of the Committee. The
Restriction Period applicable to a particular Restricted Stock Award shall not
be changed except as permitted by Section 8.2.

 

13



--------------------------------------------------------------------------------

Section 8.2 Other Terms and Conditions. Common Stock awarded pursuant to a
Restricted Stock Award shall, unless otherwise determined by the Committee, be
issued in book entry form on the books and records as kept by the Company’s
transfer agent and registered in the name of the Holder of such Restricted Stock
Award. If provided for under the Restricted Stock Award Agreement, the Holder
shall have the right to vote Common Stock subject thereto and to enjoy all other
stockholder rights, including the entitlement to receive dividends on the Common
Stock during the Restriction Period, except that (i) the Holder shall not be
entitled to delivery of a stock certificate until the Restriction Period shall
have expired, (ii) if a stock certificate is prepared before the expiration of
the Restriction Period, the Company shall retain custody of the stock
certificate during the Restriction Period (with a stock power endorsed by the
Holder in blank), (iii) the Holder may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of the Common Stock during the Restriction
Period and (iv) a breach of the terms and conditions established by the
Committee pursuant to the Restricted Stock Award Agreement shall cause a
forfeiture of the Restricted Stock Award. At the time of such Award, the
Committee may, in its sole discretion, prescribe additional terms and conditions
or restrictions relating to Restricted Stock Awards, including, but not limited
to, rules pertaining to the effect of termination of employment, Director status
or Consultant status prior to expiration of the Restriction Period. Such
additional terms, conditions or restrictions shall, to the extent inconsistent
with the provisions of Sections 6.2 and 6.3, as applicable, be set forth in a
Restricted Stock Award Agreement made in conjunction with the Award. Such
Restricted Stock Award Agreement may also include provisions relating to
(i) subject to the provisions hereof, accelerated vesting of Awards, including
but not limited to accelerated vesting upon the occurrence of a Change of
Control, (ii) tax matters (including provisions covering any applicable Employee
wage withholding requirements) and (iii) any other matters not inconsistent with
the terms and provisions of the Plan that the Committee shall in its sole
discretion determine. The terms and conditions of the respective Restricted
Stock Agreements need not be identical.

Section 8.3 Payment for Restricted Stock. The Committee shall determine the
amount and form of any payment from a Holder for Common Stock received pursuant
to a Restricted Stock Award, if any, provided that in the absence of such a
determination, a Holder shall not be required to make any payment for Common
Stock received pursuant to a Restricted Stock Award, except to the extent
otherwise required by law.

Section 8.4 Restricted Stock Award Agreements. At the time any Award is made
under this Article VIII, the Company and the Holder shall enter into a
Restricted Stock Award Agreement setting forth each of the matters contemplated
hereby and such other matters as the Committee may determine to be appropriate.

ARTICLE IX

UNRESTRICTED STOCK AWARDS

Pursuant to the terms of the applicable Unrestricted Stock Award Agreement, a
Holder may be awarded (or sold) shares of Common Stock which are not subject to
Restrictions, in consideration for past services rendered thereby to the Company
or an Affiliate or for other valid consideration.

 

14



--------------------------------------------------------------------------------

ARTICLE X

RESTRICTED STOCK UNIT AWARDS

Section 10.1 Terms and Conditions. The Committee shall set forth in the
applicable Restricted Stock Unit Award Agreement the individual service-based
vesting requirement which the Holder would be required to satisfy before the
Holder would become entitled to payment pursuant to Section 10.2 and the number
of Units awarded to the Holder. At the time of such Award, the Committee may, in
its sole discretion, prescribe additional terms and conditions or restrictions
relating to Restricted Stock Unit Awards, including, but not limited to, rules
pertaining to the effect of termination of employment, Director status or
Consultant status prior to expiration of the applicable vesting period. The
terms and conditions of the respective Restricted Stock Unit Award Agreements
need not be identical.

Section 10.2 Payments. The Holder of a Restricted Stock Unit shall be entitled
to receive a cash payment equal to the Fair Market Value of a share of Common
Stock, or one (1) share of Common Stock, as determined in the sole discretion of
the Committee and as set forth in the Restricted Stock Unit Award Agreement, for
each Restricted Stock Unit subject to such Restricted Stock Unit Award, if the
Holder satisfies the applicable vesting requirement. Except as otherwise
determined by the Committee and set forth in the respective Restricted Stock
Unit Award Agreement, and subject to compliance with Section 409A of the Code,
such payment shall be made no later than by the fifteenth (15th) day of the
third (3rd) calendar month next following the end of the calendar year in which
the Restricted Stock Unit first becomes vested.

ARTICLE XI

PERFORMANCE UNIT AWARDS

Section 11.1 Terms and Conditions. The Committee shall set forth in the
applicable Performance Unit Award Agreement the performance goals and objectives
(and the period of time to which such goals and objectives shall apply) which
the Holder and/or the Company would be required to satisfy before the Holder
would become entitled to payment pursuant to Section 11.2, the number of Units
awarded to the Holder and the dollar value assigned to each such Unit. At the
time of such Award, the Committee may, in its sole discretion, prescribe
additional terms and conditions or restrictions, including, but not limited to,
rules pertaining to the effect of termination of employment, Director status or
Consultant status prior to expiration of the applicable performance period. The
terms and conditions of the respective Performance Unit Award Agreements need
not be identical.

Section 11.2 Payments. The Holder of a Performance Unit shall be entitled to
receive a cash payment equal to the dollar value assigned to such Unit under the
applicable Performance Unit Award Agreement if the Holder and/or the Company
satisfy (or partially satisfy, if applicable under the applicable Performance
Unit Award Agreement) the performance goals and objectives set forth in such
Performance Unit Award Agreement. The Performance Unit Award Agreement may
provide that, depending on the degree of performance achieved, different amounts
of Performance Units, or no Performance Units, may be awarded. Except as
otherwise determined by the Committee and set forth in the respective
Performance Unit Award Agreement, and subject to compliance with Section 409A of
the Code, if achieved, such payment shall be made no later than by the fifteenth
(15th) day of the third (3rd) calendar month next following the end of the
Company’s fiscal year to which such performance goals and objectives relate.

 

15



--------------------------------------------------------------------------------

ARTICLE XII

PERFORMANCE SHARE AWARDS

Section 12.1 Terms and Conditions. The Committee shall set forth in the
applicable Performance Share Award Agreement the performance goals and
objectives (and the period of time to which such goals and objectives shall
apply) which the Holder and/or the Company would be required to satisfy before
the Holder would become entitled to the receipt of shares of Common Stock
pursuant to such Holder’s Performance Share Award and the number of shares of
Common Stock subject to such Performance Share Award. Except as otherwise
determined by the Committee and set forth in the respective Performance Share
Award Agreement, and subject to compliance with Section 409A of the Code, if
such goals and objectives are achieved, the distribution of such Common Shares
shall be made no later than by the fifteenth (15th) day of the third
(3rd) calendar month next following the end of the Company’s fiscal year to
which such goals and objectives relate. At the time of such Award, the Committee
may, in its sole discretion, prescribe additional terms and conditions or
restrictions relating to Performance Share Awards, including, but not limited
to, rules pertaining to the effect of termination of the Holder’s employment,
Director status or Consultant status prior to the expiration of the applicable
performance period. The terms and conditions of the respective Performance Share
Award Agreements need not be identical.

Section 12.2 Stockholder Rights and Privileges. The Holder of a Performance
Share Award shall have no rights as a stockholder of the Company until such
time, if any, as the Holder actually receives shares of Common Stock pursuant to
the Performance Share Award.

ARTICLE XIII

DISTRIBUTION EQUIVALENT RIGHTS

Section 13.1 Terms and Conditions. The Committee shall set forth in the
applicable Distribution Equivalent Rights Award Agreement the terms and
conditions, if any, including whether the Holder is to receive credits currently
in cash, is to have such credits reinvested (at Fair Market Value determined as
of the date of reinvestment) in additional shares of Common Stock or is to be
entitled to choose among such alternatives. Except as otherwise determined by
the Committee and set forth in the respective Distribution Equivalent Rights
Award Agreement, and subject to compliance with Section 409A of the Code, if
such Award becomes vested, the distribution of such cash or shares of Common
Stock shall be made no later than by the fifteenth (15th) day of the third
(3rd) calendar month next following the end of the Company’s fiscal year in
which the Holder’s interest in the Award vests. Distribution Equivalent Rights
Awards may be settled in cash or in shares of Common Stock, as set forth in the
applicable Distribution Equivalent Rights Award Agreement. A Distribution
Equivalent Rights Award may, but need not be, awarded in tandem with another
Award, whereby, if so awarded, such Distribution Equivalent Rights Award shall
expire, terminate or be forfeited by the Holder, as applicable, under the same
conditions as under such other Award.

 

16



--------------------------------------------------------------------------------

Section 13.2 Interest Equivalents. The Distribution Equivalent Rights Award
Agreement for a Distribution Equivalent Rights Award may provide for the
crediting of interest on a Distribution Rights Award to be settled in cash, at a
rate set forth in the applicable Distribution Equivalent Rights Award Agreement,
on the amount of cash payable thereunder. Except as otherwise determined by the
Committee and set forth in the respective Distribution Equivalent Rights Award
Agreement, and subject to compliance with Section 409A of the Code, such
settlement shall occur in no event later than by the fifteenth (15th) day of the
third (3rd) calendar month next following the end of the Company’s fiscal year
in which such interest was credited.

ARTICLE XIV

STOCK APPRECIATION RIGHTS

Section 14.1 Terms and Conditions. The Committee shall set forth in the
applicable Stock Appreciation Right Award Agreement the terms and conditions of
the Stock Appreciation Right, including (i) the base value (the “Base Value”)
for the Stock Appreciation Right, which for purposes of a Stock Appreciation
which is not a Tandem Stock Appreciation Right, shall be not less than the Fair
Market Value of a share of the Common Stock on the date of grant of the Stock
Appreciation Right, (ii) the number of shares of Common Stock subject to the
Stock Appreciation Right, (iii) the period during which the Stock Appreciation
Right may be exercised; provided, however, that no Stock Appreciation Right
shall be exercisable after the expiration of ten (10) years from the date of its
grant, and (iv) any other special rules and/or requirements which the Committee
imposes upon the Stock Appreciation Right. Upon the exercise of some or all of a
Stock Appreciation Right, the Holder shall receive a payment from the Company,
in cash or in the form of shares of Common Stock having an equivalent Fair
Market Value or in a combination of both, as determined in the sole discretion
of the Committee, equal to the product of:

(a) The excess of (i) the Fair Market Value of a share of the Common Stock on
the date of exercise, over (ii) the Base Value, multiplied by;

(b) The number of shares of Common Stock with respect to which the Stock
Appreciation Right is exercised.

Section 14.2 Tandem Stock Appreciation Rights. If the Committee grants a Stock
Appreciation Right which is intended to be a Tandem Stock Appreciation Right,
the Tandem Stock Appreciation Right must be granted at the same time as the
related Option, and the following special rules shall apply:

(a) The Base Value shall be equal to or greater than the per share exercise
price under the related Option;

(b) The Tandem Stock Appreciation Right may be exercised for all or part of the
shares of Common Stock which are subject to the related Option, but solely upon
the surrender by the Holder of the Holder’s right to exercise the equivalent
portion of the related Option (and when a share of Common Stock is purchased
under the related Option, an equivalent portion of the related Tandem Stock
Appreciation Right shall be cancelled);

 

17



--------------------------------------------------------------------------------

(c) The Tandem Stock Appreciation Right shall expire no later than the date of
the expiration of the related Option;

(d) The value of the payment with respect to the Tandem Stock Appreciation Right
may be no more than one hundred percent (100%) of the difference between the per
share exercise price under the related Option and the Fair Market Value of the
shares of Common Stock subject to the related Option at the time the Tandem
Stock Appreciation Right is exercised, multiplied by the number of shares of
Common Stock with respect to which the Tandem Stock Appreciation Right is
exercised; and

(e) The Tandem Stock Appreciation Right may be exercised solely when the Fair
Market Value of a share of Common Stock subject to the related Option exceeds
the per share the exercise price under the related Option.

ARTICLE XV

RECAPITALIZATION OR REORGANIZATION

Section 15.1 Adjustments to Common Stock. The shares with respect to which
Awards may be granted under the Plan are shares of Common Stock as presently
constituted; provided, however, that if, and whenever, prior to the expiration
or distribution to the Holder of shares of Common Stock underlying an Award
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Award may thereafter be exercised or satisfied,
as applicable, (i) in the event of an increase in the number of outstanding
shares, shall be proportionately increased, and the purchase price per share of
the Common Stock shall be proportionately reduced, and (ii) in the event of a
reduction in the number of outstanding shares, shall be proportionately reduced,
and the purchase price per share of the Common Stock shall be proportionately
increased. Notwithstanding the foregoing or any other provision of this Article
XV, (x) any adjustment made with respect to an Award which is an Incentive Stock
Option shall comply with the requirements of Section 424(a) of the Code, and in
no event shall any adjustment be made which would render any Incentive Stock
Option granted under the Plan to be other than an “incentive stock option” for
purposes of Section 422 of the Code, and (y) no action shall be taken under this
Section 15.1 which shall cause an Award to fail to comply with Section 409A of
the Code, to the extent applicable to such Award.

Section 15.2 Recapitalization. If the Company recapitalizes or otherwise changes
its capital structure, thereafter upon any exercise or satisfaction, as
applicable, of a previously granted Award, the Holder shall be entitled to
receive (or entitled to purchase, if applicable) under such Award, in lieu of
the number of shares of Common Stock then covered by such Award, the number and
class of shares of stock and securities to which the Holder would have been
entitled pursuant to the terms of the recapitalization if, immediately prior to
such recapitalization, the Holder had been the holder of record of the number of
shares of Common Stock then covered by such Award.

 

18



--------------------------------------------------------------------------------

Section 15.3 Other Events. In the event of changes to the outstanding Common
Stock by reason of extraordinary cash dividend, reorganization, mergers,
consolidations, combinations, split-ups, spin-offs, exchanges, or other relevant
changes in capitalization occurring after the date of the grant of any Award and
not otherwise provided for under this Article XV, the Board, in its sole
discretion, in such manner as the Board deems equitable or appropriate taking
into consideration the accounting and tax consequences, either by the terms of
the Award or by action taken prior to the occurrence of such event and either
automatically or upon the Holder’s request, is hereby authorized to take any one
or more of the following actions:

(a) To provide for either (i) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Holder’s rights (and, for the
avoidance of doubt, if as of the date of the occurrence of the transaction or
event described in this Section 15.3 the Board determines in good faith that no
amount would have been attained upon the exercise of such Award or realization
of the Holder’s rights, then such Award may be terminated by the Company without
payment) or (ii) the replacement of such Award with other rights or property
selected by the Board in its sole discretion having an aggregate value not
exceeding the amount that could have been attained upon the exercise of such
Award or realization of the Holder’s rights had such Award been currently
exercisable or payable or fully vested;

(b) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(c) To make adjustments in the number and type of shares of the Common Stock (or
other securities or property) subject to outstanding Awards and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding Awards and Awards which may be granted in the future;

(d) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and

(e) To provide that the Award cannot vest, be exercised or become payable after
such event.

In the event of any adjustment pursuant to Sections 15.1, 15.2 or this
Section 15.3, the aggregate number of shares available under the Plan under
Section 5.1 (and the Code Section 162(m) limit set forth therein) shall be
appropriately adjusted by the Board, the determination of which shall be
conclusive.

Section 15.4 Powers Not Affected. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
of the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change of the Company’s capital
structure or business, any merger or consolidation of the Company, any issue of
debt or equity securities ahead of or affecting Common Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.

 

19



--------------------------------------------------------------------------------

Section 15.5 No Adjustment for Certain Awards. Except as hereinabove expressly
provided, the issuance by the Company of shares of stock of any class or
securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect previously granted Awards, and no adjustment by
reason thereof shall be made with respect to the number of shares of Common
Stock subject to Awards theretofore granted or the purchase price per share, if
applicable.

ARTICLE XVI

AMENDMENT AND TERMINATION OF PLAN

The Plan shall continue in effect, unless sooner terminated pursuant to this
Article XVI, until the tenth (10th) anniversary of the date on which the Prior
Plan was adopted by the Board (except as to Awards outstanding on that date).
The Board in its discretion may terminate the Plan at any time with respect to
any shares for which Awards have not theretofore been granted; provided,
however, that the Plan’s termination shall not materially and adversely impair
the rights of a Holder with respect to any Award theretofore granted without the
consent of the Holder. The Board shall have the right to alter or amend the Plan
or any part hereof from time to time; provided, however, that without the
approval by a majority of the votes cast at a meeting of shareholders at which a
quorum representing a majority of the shares of the Company entitled to vote
generally in the election of directors is present in person or by proxy, no
amendment or modification of the Plan may (i) materially increase the benefits
accruing to Holders, (ii) except as otherwise expressly provided in Article XV,
increase the number of shares of Common Stock subject to the Plan or the
individual Award Agreements specified in Article V, (iii) materially modify the
requirements for participation in the Plan, or (iv) amend, modify or suspend
Section 7.8 (repricing prohibitions) or this Article XVI. In addition, no change
in any Award theretofore granted may be made which would materially and
adversely impair the rights of a Holder with respect to such Award without the
consent of the Holder (unless such change is required in order to cause the
benefits under the Plan to qualify as “performance-based” compensation within
the meaning of Section 162(m) of the Code).

ARTICLE XVII

MISCELLANEOUS

Section 17.1 No Right to Award. Neither the adoption of the Plan by the Company
nor any action of the Board or the Committee shall be deemed to give an
Employee, Director or Consultant any right to an Award except as may be
evidenced by an Award Agreement duly executed on behalf of the Company, and then
solely to the extent and on the terms and conditions expressly set forth
therein.

Section 17.2 No Rights Conferred. Nothing contained in the Plan shall (i) confer
upon any Employee any right with respect to continuation of employment with the
Company or any Affiliate, (ii) interfere in any way with any right of the
Company or any Affiliate to terminate the

 

20



--------------------------------------------------------------------------------

employment of an Employee at any time, (iii) confer upon any Director any right
with respect to continuation of such Director’s membership on the Board,
(iv) interfere in any way with any right of the Company or an Affiliate to
terminate a Director’s membership on the Board at any time, (v) confer upon any
Consultant any right with respect to continuation of his or her consulting
engagement with the Company or any Affiliate, or (vi) interfere in any way with
any right of the Company or an Affiliate to terminate a Consultant’s consulting
engagement with the Company or an Affiliate at any time.

Section 17.3 Other Laws; No Fractional Shares; Withholding. The Company shall
not be obligated by virtue of any provision of the Plan to recognize the
exercise of any Award or to otherwise sell or issue shares of Common Stock in
violation of any laws, rules or regulations, and any postponement of the
exercise or settlement of any Award under this provision shall not extend the
term of such Award. Notwithstanding any provision of the Plan to the contrary,
including, but not limited to, Section 7.4 hereof, no Holder who is a Director
or an “executive officer” of the Company within the meaning of Section 13(k) of
the Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment, with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act. Neither the Company nor its
directors or officers shall have any obligation or liability to a Holder with
respect to any Award (or shares of Common Stock issuable thereunder) (i) that
shall lapse because of such postponement, or (ii) for any failure to comply with
the requirements of any applicable law, rules or regulations, including but not
limited to any failure to comply with the requirements of Section 409A of this
Code. No fractional shares of Common Stock shall be delivered, nor shall any
cash in lieu of fractional shares be paid. The Company shall have the right to
deduct in cash (whether under this Plan or otherwise) in connection with all
Awards any taxes required by law to be withheld and to require any payments
required to enable it to satisfy its withholding obligations. In the case of any
Award satisfied in the form of shares of Common Stock, no shares shall be issued
unless and until arrangements satisfactory to the Company shall have been made
to satisfy any tax withholding obligations applicable with respect to such
Award. Subject to such terms and conditions as the Committee may impose, the
Company shall have the right to retain, or the Committee may, subject to such
terms and conditions as it may establish from time to time, permit Holders to
elect to tender, Common Stock (including Common Stock issuable in respect of an
Award) to satisfy, in whole or in part, the amount required to be withheld. The
number of shares of Common Stock which may be so tendered shall be limited to
the number of shares of Common Stock which have a Fair Market Value on the date
of withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.

Section 17.4 No Restriction on Corporate Action. Nothing contained in the Plan
shall be construed to prevent the Company or any Affiliate from taking any
corporate action which is deemed by the Company or such Affiliate to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any Award made under the Plan. No Employee,
Director, Consultant, beneficiary or other person shall have any claim against
the Company or any Affiliate as a result of any such action.

 

21



--------------------------------------------------------------------------------

Section 17.5 Restrictions on Transfer. No Award under the Plan or any Award
Agreement and no rights or interests herein or therein, shall or may be
assigned, transferred, sold, exchanged, encumbered, pledged or otherwise
hypothecated or disposed of by a Holder except (i) by will or by the laws of
descent and distribution, or (ii) except for an Incentive Stock Option, by gift
to any Family Member of the Holder. An Award may be exercisable during the
lifetime of the Holder only by such Holder or by the Holder’s guardian or legal
representative unless it has been transferred by gift to a Family Member of the
Holder, in which case it shall be exercisable solely by such transferee.
Notwithstanding any such transfer, the Holder shall continue to be subject to
the withholding requirements provided for under Section 17.3 hereof.
Notwithstanding the foregoing, except for Awards which are Incentive Stock
Options, Awards may be transferred pursuant to the terms of any valid separation
agreement or divorce decree.

Section 17.6 Beneficiary Designations. Each Holder may, from time to time, name
a beneficiary or beneficiaries (who may be contingent or successive
beneficiaries) for purposes of receiving any amount which is payable in
connection with an Award under the Plan upon or subsequent to the Holder’s
death. Each such beneficiary designation shall serve to revoke all prior
beneficiary designations, be in a form prescribed by the Company and be
effective solely when filed by the Holder in writing with the Company during the
Holder’s lifetime. In the absence of any such written beneficiary designation,
for purposes of the Plan, a Holder’s beneficiary shall be the Holder’s estate.

Section 17.7 Rule 16b-3. It is intended that the Plan and any Award made to a
person subject to Section 16 of the Exchange Act shall meet all of the
requirements of Rule 16b-3. If any provision of the Plan or of any such Award
would disqualify the Plan or such Award under, or would otherwise not comply
with the requirements of, Rule 16b-73, such provision or Award shall be
construed or deemed to have been amended as necessary to conform to the
requirements of Rule 16b-3.

Section 17.8 Section 162(m). It is intended that the Plan shall comply fully
with and meet all the requirements of Section 162(m) of the Code so that Awards
hereunder which are made to Holders who are “covered employees” (as defined in
Section 162(m) of the Code) shall constitute “performance-based” compensation
within the meaning of Section 162(m) of the Code. Any Performance Goal(s)
applicable to Qualified Performance-Based Awards shall be objective, shall be
established not later than ninety (90) days after the beginning of any
applicable Performance Period (or at such other date as may be required or
permitted for “performance-based” compensation under Section 162(m) of the Code)
and shall otherwise meet the requirements of Section 162(m) of the Code,
including the requirement that the outcome of the Performance Goal or Goals be
substantially uncertain (as defined in the regulations under Section 162(m) of
the Code) at the time established. The Performance Criteria to be utilized under
the Plan to establish Performance Goals shall consist of objective tests based
on one or more of the following: net sales; revenue; revenue growth or product
revenue growth; operating income (before or after taxes); pre- or after-tax
income (before or after allocation of corporate overhead and bonus); earnings
per share; net income (before or after taxes); return on equity; total
shareholder return; return on assets or net assets; appreciation in and/or
maintenance of the price of the shares of Common Stock or any other
publicly-traded securities of the Company; market share; gross profits; earnings
(including earnings before taxes, earnings before interest and taxes or earnings
before interest, taxes, depreciation and amortization); economic value-added
models or equivalent metrics; comparisons with various stock market indices;

 

22



--------------------------------------------------------------------------------

reductions in costs; cash flow or cash flow per share (before or after
dividends); return on capital (including return on total capital or return on
invested capital); cash flow return on investment; expense levels; working
capital levels, including cash, inventory and accounts receivable; operating
margins, gross margins or cash margin; year-end cash; debt reduction;
stockholder equity; operating efficiencies; strategic partnerships or
transactions; co-development, co-marketing, profit sharing, joint venture or
other similar arrangements); financial ratios, including those measuring
liquidity, activity, profitability or leverage; cost of capital; assets under
management; financing and other capital raising transactions (including sales of
the Company’s equity or debt securities; sales or licenses of the Company’s
assets, including its intellectual property, whether in a particular
jurisdiction or territory or globally; or through partnering transactions).
Performance Goals may be established on a Company-wide basis or with respect to
one or more Company business units, divisions, subsidiaries or individuals; and
measured either quarterly, annually or over a period of years, in absolute
terms, relative to a pre-established target, to the performance of one or more
similarly situated companies, or to the performance of an index covering a peer
group of companies, in each case as specified by the Committee. When
establishing Performance Goals for the applicable Performance Period, the
Committee may exclude any or all “extraordinary items” as determined under U.S.
generally accepted accounting principles including, without limitation, the
charges or costs associated with restructurings of the Company, discontinued
operations, other unusual or non-recurring items, and the cumulative effects of
accounting changes, and as identified in the Company’s financial statements,
notes to the Company’s financial statements or management’s discussion and
analysis of financial condition and results of operations contained in the
Company’s most recent annual report filed with the U.S. Securities and Exchange
Commission pursuant to the Exchange Act. Holders who are “covered employees” (as
defined in Section 162(m) of the Code) shall be eligible to receive payment
under a Qualified Performance-Based Award which is subject to achievement of a
Performance Goal or Goals only if the applicable Performance Goal or Goals are
achieved within the applicable Performance Period, as determined by the
Committee. If any provision of the Plan would disqualify the Plan or would not
otherwise permit the Plan to comply with Section 162(m) of the Code as so
intended, such provision shall be construed or deemed amended to conform to the
requirements or provisions of Section 162(m) of the Code. The Committee may
postpone the exercising of Awards, the issuance or delivery of Common Stock
under any Award or any action permitted under the Plan to prevent the Company or
any subsidiary from being denied a federal income tax deduction with respect to
any Award other than an Incentive Stock Option, provided that such deferral
satisfies the requirements of Section 409A of the Code. For purposes of the
requirements of Treasury Regulation Section 1.162-27(e)(4)(i), the maximum
aggregate amount that may be paid in cash to any Employee during any calendar
year with respect to one or more Awards payable in cash shall be Ten Million
Dollars ($10,000,000).

Section 17.9 Section 409A. To the extent that the Committee determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and the
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code and related Department of Treasury

 

23



--------------------------------------------------------------------------------

guidance (including such Department of Treasury guidance as may be issued after
the Effective Date), the Committee may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.

Section 17.10 Indemnification. Each person who is or shall have been a member of
the Committee or of the Board shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred thereby in connection with or resulting from
any claim, action, suit, or proceeding to which such person may be made a party
or may be involved by reason of any action taken or failure to act under the
Plan and against and from any and all amounts paid thereby in settlement
thereof, with the Company’s approval, or paid thereby in satisfaction of any
judgment in any such action, suit, or proceeding against such person; provided,
however, that such person shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive and shall be independent of any other rights of indemnification
to which such persons may be entitled under the Company’s Articles of
Incorporation or By-laws, by contract, as a matter of law, or otherwise.

Section 17.11 Other Plans. No Award, payment or amount received hereunder shall
be taken into account in computing an Employee’s salary or compensation for the
purposes of determining any benefits under any pension, retirement, life
insurance or other benefit plan of the Company or any Affiliate, unless such
other plan specifically provides for the inclusion of such Award, payment or
amount received. Nothing in the Plan shall be construed to limit the right of
the Company to establish other plans or to pay compensation to its employees, in
cash or property, in a manner which is not expressly authorized under the Plan.

Section 17.12 Limits of Liability. Any liability of the Company with respect to
an Award shall be based solely upon the contractual obligations created under
the Plan and the Award Agreement. None of the Company, any member of the Board
nor any member of the Committee shall have any liability to any party for any
action taken or not taken, in good faith, in connection with or under the Plan.

Section 17.13 Governing Law. Except as otherwise provided herein, the Plan shall
be construed in accordance with the laws of the State of Delaware, without
regard to principles of conflicts of law.

Section 17.14 Severability of Provisions. If any provision of the Plan is held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision of the Plan, and the Plan shall be construed and enforced as
if such invalid or unenforceable provision had not been included in the Plan.

 

24



--------------------------------------------------------------------------------

Section 17.15 No Funding. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of funds or assets to ensure the payment of any Award.

Section 17.16 Headings. Headings used throughout the Plan are for convenience
only and shall not be given legal significance.

Section 17.17 Terms of Award Agreements. Each Award shall be evidenced by an
Award Agreement, which Award Agreement, if it provides for the issuance of
Common Stock, shall require the Holder to enter into and be bound by the terms
of the Company’s Stockholders’ Agreement, if any. The terms of the Award
Agreements utilized under the Plan need not be the same.

Section 17.18 California Information Requirements. To the extent applicable, the
Company shall comply with the information requirements applicable to the Plan
pursuant to Section 260.140.46 of the California Code of Regulations.

Section 17.19 Compensation Recovery. All Awards (including any proceeds, gains
or other economic benefit actually or constructively received by the Holder upon
any receipt or exercise of any Award or upon the receipt or resale of any shares
of Common Stock underlying the Award) shall be subject to the provisions of any
compensation recovery policy implemented by the Company, including, without
limitation, any compensation recovery policy adopted to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any rules or regulations promulgated thereunder, to the extent set forth in
such compensation recovery policy and/or in the applicable Award Agreement.

 

25



--------------------------------------------------------------------------------

*  *  *  *  *

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Kennedy-Wilson Holdings, Inc. on January 26, 2012.

Executed on this 26th day of January, 2012.

 

/s/ Freeman A. Lyle

Corporate Secretary

*  *  *  *  *

I hereby certify that the foregoing Plan was approved by the stockholders of
Kennedy-Wilson Holdings, Inc. on              , 2012.

Executed on this     day of         , 2012.

 

 

Corporate Secretary

 

26